     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 1 of 26




 1 DENNIS J. HERRERA (139669)
   City Attorney
 2 RONALD P. FLYNN (184186)
   Chief Deputy City Attorney
 3 YVONNE R. MERE (173594)
   Chief of Complex & Affirmative Litigation
 4 OWEN J. CLEMENTS (141805)
   SARA J. EISENBERG (269303)
 5 JAIME M. HULING DELAYE (270784)
   Deputy City Attorneys
 6 Fox Plaza
   1390 Market Street, Sixth Floor
 7 San Francisco, CA 94102
   Telephone: 415/554-3944
 8 415/437-4644 (fax)
   owen.clements@sfcityatty.org
 9
   Attorneys for Plaintiffs the City and County of San Francisco, California
10 and the People of the State of California, acting by and through San
   Francisco City Attorney Dennis J. Herrera
11
   [Additional counsel appear on signature page.]
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
   THE CITY AND COUNTY OF SAN                       ) Case No. 3:18-cv-7591-CRB
15 FRANCISCO, CALIFORNIA and THE                    )
   PEOPLE OF THE STATE OF CALIFORNIA, ) CLASS ACTION
16 Acting by and through San Francisco City         )
   Attorney DENNIS J. HERRERA,                      ) PLAINTIFFS’ REPLY REGARDING
17                                                  ) PROPOSED DISCOVERY SCHEDULE
                                  Plaintiffs,       )
18                                                  )
          vs.                                       ) JUDGE:          Hon. Charles R. Breyer
19                                                  )
   PURDUE PHARMA L.P., et al.,                      )
20                                                  )
                                  Defendants.       )
21                                                  )

22

23

24

25

26

27

28


     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 2 of 26




 1                                                    TABLE OF CONTENTS
 2                                                                                                                                      Page
 3

 4 I.         INTRODUCTION ...............................................................................................................1

 5 II.        ARGUMENT .......................................................................................................................2

 6            A.         The FAC Is Indisputably Streamlined .....................................................................2

 7                       1.        The FAC Reduces the Categories of Relief Plaintiffs Seek,
                                   Thereby Reducing the Scope of Case-Specific Relevant Discovery ...........3
 8
                         2.        Plaintiffs Elected to Follow the Summit County Complaint to
 9                                 Reduce Wasteful and Repetitive Motion Practice .......................................4

10            B.         Discovery Will Be Circumscribed ...........................................................................9
11            C.         Much Can Be Done to Advance This Important Case, Even in These
                         Uncertain Times .....................................................................................................11
12
              D.         Partial Case Management Schedule .......................................................................13
13
     III.     CONCLUSION ..................................................................................................................13
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                                                              -i-
     4826-3614-2776.v1
       Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 3 of 26




 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                  Page
 3
      CASES
 4
      Everett v. Pitt Cty. Bd. of Educ.,
 5       788 F.3d 132 (4th Cir. 2015) .....................................................................................................9
 6 In re Nat’l Prescription Opiate Litig.,

 7     406 F. Supp. 3d 672 (N.D. Ohio 2019) ..................................................................................6, 7

 8 In re Nat’l Prescription Opiate Litig.,
       No 1:17-md-02804, 2018 WL 4895856
 9     (N.D. Ohio Oct. 5, 2018) ...........................................................................................................5
10 In re Nat’l Prescription Opiate Litig.,
       No 1:17-md-02804, 2018 WL 6628898
11     (N.D. Ohio Dec. 19, 2018) .....................................................................................................5, 7
12
   In re Nat’l Prescription Opiate Litig.,
13     No. 1:17-md-02804, 2019 WL 3553892
       (N.D. Ohio Aug. 5, 2019) ..........................................................................................................8
14
   In re Nat’l Prescription Opiate Litig.,
15     No 1:17-md-02804, 2019 WL 3917575
       (N.D. Ohio Aug. 19, 2019) ........................................................................................................6
16

17 In re Nat’l Prescription Opiate Litig.,
       No 1:17-md-02804, 2019 WL 4178591
18     (N.D. Ohio Sept. 3, 2019) ..........................................................................................................5

19 In re Nat’l Prescription Opiate Litig.,
       No. 1:17-md-02804, 2019 WL 4178608
20     (N.D. Ohio Sept. 3, 2019) ..........................................................................................................6
21 In re Nat’l Prescription Opiate Litig.,

22     No. 1:17-md-02804, 2019 WL 4178613
       (N.D. Ohio Sept. 3, 2019) ..........................................................................................................6
23
   In re Nat’l Prescription Opiate Litig.,
24     No 1:17-md-02804, 2019 WL 4178617
       (N.D. Ohio Sept. 3, 2019) ..........................................................................................................5
25
   In re Nat’l Prescription Opiate Litig.,
26     No. 1:17-md-02804, 2019 WL 4194279
27     (N.D. Ohio Sept. 4, 2019) ..........................................................................................................6

28
      PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
      CASE NO. 3:18-cv-07591-CRB                                                                                                        - ii -
      4826-3614-2776.v1
       Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 4 of 26




 1

 2                                                                                                                                     Page
 3
      In re Nat’l Prescription Opiate Litig.,
 4        No. 1:17-md-02804, 2019 WL 4194293
          (N.D. Ohio Sept. 4, 2019) ..........................................................................................................6
 5
   In re Nat’l Prescription Opiate Litig.,
 6
       No 1:17-md-02804, 2019 WL 4194296
 7     (N.D. Ohio Sept. 4, 2019) ..........................................................................................................6

 8 In re Nat’l Prescription Opiate Litig.,
       No 1:17-md-02804, 2019 WL 4279233
 9     (N.D. Ohio Sept. 10, 2019) ....................................................................................................6, 7
10 In re Worldcom, Inc. Sec. Litig.,
       No. 02 Civ.3288 DLC, 2003 WL 21357026
11
       (S.D.N.Y. June 11, 2003)...........................................................................................................7
12
   McKay v. Novartis Pharm. Corp.,
13     751 F.3d 694 (5th Cir. 2014) .....................................................................................................8

14 People v. Purdue Pharma L.P.,
      No. 30-2014-00725287-CU-BT-CXC, slip op.
15    (Cal Super Ct., Orange Cty. Jan. 26, 2018) ...............................................................................8
16
   People v. Purdue Pharma L.P.,
17    No. 30-2014-00725287-CU-BT-CXC, slip op.
      (Cal Super Ct., Orange Cty. Feb. 13, 2018)...............................................................................8
18
   United States v. Aramony,
19    166 F.3d 655 (4th Cir. 1999) .....................................................................................................9
20 STATUTES, RULES AND REGULATIONS

21 Racketeer Influenced and Corrupt Organizations Act (“RICO”),

22    18 U.S.C. §1961 et seq..................................................................................................... passim

23 Comprehensive Drug Abuse Prevention
     and Control Act of 1970 (“CSA”),
24   21 U.S.C. §801 et seq.................................................................................................................6
25 California False Advertising Law (“FAL”),
      Cal. Bus. & Prof. Code §17500 et seq. ..................................................................................7, 9
26
   California Unfair Competition Law (“UCL”),
27
      Cal. Bus. & Prof. Code §17200 et seq. ..................................................................................7, 9
28
      PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
      CASE NO. 3:18-cv-07591-CRB                                                                                                          - iii -
      4826-3614-2776.v1
       Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 5 of 26




 1

 2                                                                                                                                           Page
 3
   Federal Rules of Civil Procedure
 4    Rule 12 .....................................................................................................................................11
      Rule 12(b)(1)..............................................................................................................................5
 5    Rule 12(b)(6)..........................................................................................................................5, 7
 6
      SECONDARY AUTHORITIES
 7
      15 Charles Alan Wright & Arthur R. Miller,
 8       Federal Practice and Procedure §3867
         (4th ed. Aug. 2019 Update)........................................................................................................8
 9
      David F. Herr,
10       Annotated Manual for Complex Litigation §20.133
         (4th ed. May 2019 Update) ........................................................................................................8
11

12 David F. Herr,
      Multidistrict Litigation Manual §10.5
13    (May 2019 Update) ..................................................................................................................11

14 Stanley A. Weigel,
      The Judicial Panel on Multidistrict Litigation,
15    Transferor Courts and Transferee Courts,
16    78 F.R.D. 575 (J.P.M.L. 1978) ..................................................................................................8

17

18

19

20

21

22

23

24

25

26

27

28
      PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
      CASE NO. 3:18-cv-07591-CRB                                                                                                                - iv -
      4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 6 of 26




 1 I.         INTRODUCTION
 2            This lawsuit seeks to address the ongoing public health emergency facing San Francisco

 3 that is the opioid crisis. This epidemic has strained San Francisco’s public resources, including its

 4 Department of Public Health. Now, with the spread of COVID-19 and the aggressive measures

 5 San Francisco and California have taken in response in just the last week, we find ourselves in the

 6 midst of another public-health emergency. The City’s limited public health resources are doubly

 7 taxed.

 8            Plaintiffs the City and County of San Francisco, California (“San Francisco” or the “City”)

 9 and the People of the State of California, acting by and through San Francisco City Attorney

10 Dennis J. Herrera (the “People”) (collectively, “Plaintiffs”) noted in their Proposed Discovery

11 Schedule filed March 13, 2020, that COVID-19 may affect San Francisco’s ability to keep pace

12 with their proposed discovery plan. ECF No. 129 at 1 n.1. Since then, circumstances have

13 significantly changed. San Francisco has escalated its response to the pandemic, issuing a shelter-

14 in-place order – the first in the nation – that, among other things, closes non-essential business. At

15 the time of Plaintiffs’ initial filing there were 18 reported COVID-19 cases; that number has risen

16 exponentially to 178 in the City and 976 in the nine-county Bay Area with Mayor London Breed

17 warning Monday that “the worst is yet to come.” In addition, it has become clear that most, if not

18 all, of San Francisco’s key custodians with discoverable information for this action are on the

19 frontlines of the City’s response. Thus, the exigencies of addressing COVID-19 have made an

20 immediate start to Plaintiffs’ discovery unworkable. Given this rapidly changing landscape and

21 the significance of the next few weeks, Plaintiffs agree with Defendants that – at least with respect

22 to some deadlines – it makes sense to pause 30 days before proposing a revised discovery and trial

23 schedule. At that time, the parties can submit status reports on how best to proceed in light of the

24 information that becomes available.

25            That said, while the parties and the Court are wading in unfamiliar territory, it is important

26 that we continue to move this litigation forward wherever it is possible to do so. The opioid

27 epidemic continues to cause San Francisco significant harm.

28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                          -1-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 7 of 26




 1 II.        ARGUMENT
 2            In Sections C and D, below, Plaintiffs detail their proposal for advancing this case now.

 3 For context, however, it is important to note that a number of the contentions underlying

 4 Defendants’ response – including the scope of the First Amended Complaint (“FAC” (ECF No.

 5 128)) and the discovery it reasonably implicates – are exaggerated or false.

 6            A.         The FAC Is Indisputably Streamlined
 7            The FAC is narrower and more focused than its predecessor. Defendants’ claims to the

 8 contrary rest on an inapposite comparison to the original complaint in this action, which, as

 9 Defendants elsewhere acknowledge, was not the operative complaint.1 Plaintiffs previously took

10 advantage of the Short Form Amendment procedure established by Judge Polster, and in so doing,

11 incorporated by reference their “own prior pleadings and the common factual allegations identified

12 and the RICO causes of action included” in the multidistrict litigation (“MDL”) bellwether County

13 of Summit, Ohio v. Purdue Pharma L.P., Case No. 1:18-op-45090-DAP (N.D. Ohio) (“Summit

14 County”) complaint. See ECF No. 66-1, Ex. A (“Short Form Complaint”) (emphasis added). San

15 Francisco’s FAC, like its Short Form Amended Complaint, closely tracks the relevant allegations

16 and claims in Summit County, which was the subject of numerous dispositive orders by Judge

17 Polster. See ECF No. 128 at 3 n.4 (noting that the FAC closely tracks Summit County); ECF No.

18 133 at 2 n.1 (acknowledging the FAC largely follows the Summit County complaint). Although

19 the FAC is modeled after the Summit County complaint, it has narrowed the issues by alleging

20 fewer claims against fewer defendants. For example, the FAC eliminates all claims against two

21 defendants Hikma Pharmaceuticals plc and West-Ward Pharmaceutical Corp. (while adding a

22 single claim against Walgreen Co. (“Walgreens”)), and eliminates five causes of action: public

23

24

25

26
   1
       See, e.g., ECF No. 133 at 2-3 (arguing the FAC “has ballooned by 125 new pages” and is “80%
27 longer  than its predecessor” based on a comparison of ECF No. 128 (the FAC) with ECF No. 1
   (the original  complaint)).
28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                     -2-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 8 of 26




 1 nuisance on behalf of San Francisco, negligence, negligent misrepresentation, fraudulent

 2 concealment, and one of the three RICO causes of action previously pled or incorporated.2

 3                       1.     The FAC Reduces the Categories of Relief Plaintiffs Seek,
                                Thereby Reducing the Scope of Case-Specific Relevant
 4                              Discovery
 5            Another way Plaintiffs have streamlined the FAC is by limiting the scope of damages and

 6 other remedies they seek, which will help limit the scope of discovery in this case. Defendants’

 7 reliance on Plaintiffs’ Fact Sheet (ECF No. 66-2, Ex. B) – which predates the operative complaint

 8 – has led Defendants to identify numerous categories of remedies that Plaintiffs no longer seek,

 9 which, in turn, has led Defendants to suggest wide-ranging discovery of subject matters that are

10 no longer germane.            ECF No. 133 at 7-11.        In the MDL, Plaintiff Fact Sheets served as

11 replacements for initial disclosures.            Plaintiffs submit that the same should be true here.

12 Accordingly, Plaintiffs are willing to amend their Plaintiff Fact Sheet to eliminate any confusion

13 as to what remedies Plaintiffs seek. It is unnecessary, however, that this occur prior to the initiation

14 of new discovery. ECF No. 133 at 17. Plaintiffs will propose a date by which their Plaintiff Fact

15 Sheet will be amended in the supplemental status report within 30 days. Proceeding by amending

16 the Plaintiff Fact Sheet instead of serving initial disclosures and doing so substantially after April

17 1, 2020, are necessary given the present and appropriate focus of key City Departments’ personnel

18 on responding to the COVID-19 pandemic.

19            As reflected by the FAC (and Plaintiffs will amend the Plaintiff Fact Sheet to conform),

20 Plaintiffs do not seek the following damages identified by Defendants:

21                      Increased costs related to an increase in criminal investigations, task forces, opioid-
                         related crimes, or threats to public safety;
22
                        Increased costs resulting from increases in adult and juvenile detention;
23

24                      Increased costs related to increased criminal prosecutions and public defense costs,
                         drug courts and related programs;
25

26
   2
                 FAC, §III (identifying Defendants) and ¶¶826-925 (stating five causes of action)
27 withCompare
        Short Form Complaint, §I (Short Form Amended Complaint identifying all defendants and
28 causes of action asserted by Plaintiffs).
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                              -3-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 9 of 26




 1                      Increased costs related to first responders’ counseling for grief, post-traumatic
                         stress disorder and depression;
 2
                        Increased Veterans Services expenditures; and
 3

 4                      Increased costs related to foster care, child support, family and children’s services
                         and Family Treatment Court and related programs.
 5
     ECF No. 133 at 7-11; ECF No. 128 at 257-84.
 6
              To be sure, the harms felt by San Francisco and its residents with respect to the above-
 7
     identified services are severe. Plaintiffs’ decision to omit the above damages – in addition to many
 8
     others – reflects their conscientious effort to streamline the complaint. See ECF No. 128 at 257-
 9
     84. Discovery should be informed by the remedies sought, and therefore, should be more limited
10
     than what Defendants propose.
11
                         2.     Plaintiffs Elected to Follow the Summit County Complaint to
12                              Reduce Wasteful and Repetitive Motion Practice

13            Defendants’ false framing of the FAC as “expand[ing] the complexity of th[is] case

14 significantly” is purposeful. ECF No. 133 at 2. It animates their contention that they are operating

15 on a blank slate and are entitled to wholesale, unfettered motion practice. They contend that this

16 Court should examine the FAC in a vacuum, ignoring extensive briefing and opinions that already

17 inform the legal issues and evaluate defendant-centric facts also at issue here. This contention

18 runs counter to the Court’s statement of intention to use the substantial work that has already been

19 entered in the MDL litigation as a “springboard” for proceeding in this action. ECF No. 114 (Feb.

20 26, 2020 Hr’g Tr.) at 9:5-23. Moreover, it is well established MDL practice that prior rulings

21 already entered by the transferee court not be relitigated. See Feb. 26, 2020, Hr’g Tr. at 9:5-9;

22 David F. Herr, Multidistrict Litigation Manual §10.5 (May 2019 Update) (“The transferor court

23 . . . receives the cases in the condition they are in at the time of remand. Decisions that have been

24 made in the case continue to apply unless circumstances change warranting their modification.

25

26

27

28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                            -4-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 10 of 26




 1 The decisions made by the transferee court are considered ‘law of the case.’”); MDL ECF No.

 2 3052 (Evidentiary Order) (same).3

 3            Defendants tested the Summit County allegations numerous times, and the factual

 4 allegations and types of claims Plaintiffs adopted here survived those tests. First, the claims

 5 survived Defendants’ Fed. R. Civ. P. (“Rule”) 12(b)(6) motions. Each of the Defendants in this

 6 action filed a motion to dismiss the Summit County complaint, and every one of those motions was

 7 almost entirely denied in a more than 50-page report and recommendation issued by the MDL

 8 magistrate judge. In re Nat’l Prescription Opiate Litig., No 1:17-md-02804, 2018 WL 4895856

 9 (N.D. Ohio Oct. 5, 2018) (granting in part and denying in part defendants’ motions to dismiss).

10 The parties then briefed objections to the magistrate judge’s order, which Judge Polster considered

11 and resolved in a 21-page opinion resolving the Rule 12(b)(6) motions. In re Nat’l Prescription

12 Opiate Litig., No 1:17-md-02804, 2018 WL 6628898 (N.D. Ohio Dec. 19, 2018) (adopting in part

13 and rejecting in part the report and recommendation). Judge Polster also resolved Rule 12(b)(1)

14 motions brought by Mallinckrodt plc, Allergan plc, and Teva Pharmaceutical Industries Ltd. MDL

15 ECF Nos. 2131, 2673.

16            Second, Judge Polster then ruled on 27 summary judgment motions, the vast majority

17 brought by Defendants. ECF No. 82 at 2-3. A number of the summary judgment motions asked

18 Judge Polster to decide the law across an industry-wide set of facts, and the MDL court did so.

19 The majority of the resulting opinions relate directly to legal issues applicable here, and apply the

20 same facts this Court would examine. By way of example, the MDL court issued opinions that:

21                      Denied federal preemption of state law claims and federal preclusion of federal
                         claims (In re Nat’l Prescription Opiate Litig., No 1:17-md-02804, 2019 WL
22                       4178591 (N.D. Ohio Sept. 3, 2019));
23
                        Denied three related summary judgment motions filed by Defendants relating to
24                       causation (In re Nat’l Prescription Opiate Litig., No 1:17-md-02804, 2019 WL
                         4178617 (N.D. Ohio Sept. 3, 2019));
25

26

27   3
       References to “MDL ECF No.” are to the docket entries in In re Nat’l Prescription Opiate
   Litig., No. 1:17-md-02804-DAP (N.D. Ohio).
28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                      -5-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 11 of 26




 1                      Denied the Manufacturer, Distributor, and Pharmacy Defendants’ summary
                         judgment motions on statute of limitations (In re Nat’l Prescription Opiate Litig.,
 2                       No 1:17-md-02804, 2019 WL 4194296 (N.D. Ohio Sept. 4, 2019));
 3
                        Denied the Manufacturer Defendants’ summary judgment motion on Plaintiffs’
 4                       public nuisance claims (In re Nat’l Prescription Opiate Litig., 406 F. Supp. 3d 672
                         (N.D. Ohio 2019)); and
 5
                        Denied multiple summary judgment motions on Plaintiffs’ RICO claims (In re
 6                       Nat’l Prescription Opiate Litig., No 1:17-md-02804, 2019 WL 4279233 (N.D.
                         Ohio Sept. 10, 2019)).4
 7

 8 Judge Polster also granted a summary judgment motion brought by plaintiffs concerning

 9 Defendants’ duties under the Controlled Substances Act, which, as in the first bellwether action,

10 will be of critical importance here. In re Nat’l Prescription Opiate Litig., No 1:17-md-02804,

11 2019 WL 3917575 (N.D. Ohio Aug. 19, 2019).

12            Many of the defendant groups present in this court also filed unsuccessful individual

13 motions for summary judgment in the MDL. See, e.g., In re Nat’l Prescription Opiate Litig., No.

14 1:17-md-02804, 2019 WL 4178608 (N.D. Ohio Sept. 3, 2019) (denying the “Teva and Actavis

15 Generic Defendants’ Motion for Summary Judgment”); In re Nat’l Prescription Opiate Litig., No.

16 1:17-md-02804, 2019 WL 4178613 (N.D. Ohio Sept. 3, 2019) (denying “Mallinckrodt’s Motion

17 for Partial Summary Judgment”); In re Nat’l Prescription Opiate Litig., No. 1:17-md-02804, 2019

18 WL 4194279 (N.D. Ohio Sept. 4, 2019) (denying “Walgreen’s Motion for Summary Judgment”);

19 In re Nat’l Prescription Opiate Litig., No. 1:17-md-02804, 2019 WL 4194293 (N.D. Ohio Sept.

20 4, 2019) (denying “Defendants Janssen Pharmaceuticals, Inc. and Johnson and Johnson’s . . .

21 Motion for Summary Judgment”). The other Defendants relied upon the consolidated group

22 motions such as those identified in the bullet points above, which also failed. These rulings are

23 the “springboard” for this action.

24
     4
       Beyond the denial of motions to dismiss and motions for summary judgments provided as
25
   examples above, the Northern District of Ohio website lists more than 80 opinions and orders
26 issued  by that Court in the MDL from which this case was remanded. See MDL 2804 National
   Prescription Opiate Litigation, U.S. District Court for the Northern District of Ohio,
27 https://www.ohnd.uscourts.gov/mdl-2804    (last visited Mar. 24, 2020).       Unsurprisingly,
   Defendants would rather have this Court not examine the facts the MDL court examined, and not
28 be informed by the law the MDL court considered.
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                          -6-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 12 of 26




 1            Defendants’ characterization of the FAC as presenting new and previously unknown

 2 allegations is not only false, it is an attempt to undo the work already done in this action. Plaintiffs

 3 chose to amend in this manner precisely to avoid relitigating issues previously decided by Judge

 4 Polster, and specifically did so in light of this Court’s intention not to “review or alter” “rulings

 5 [that] have already been entered in the MDL litigation.” ECF No. 114 (Feb. 26, 2020 Hr’g Tr.) at

 6 9:5-13. The FAC shares the Summit County complaint’s DNA. While the San Francisco-specific

 7 facts differ from Summit County-specific facts, the allegations against Defendants are nearly

 8 identical because their marketing and distribution practices were the same everywhere in the

 9 nation.

10            Rather than filing an onslaught of motions to dismiss, Defendants should be ordered to

11 demonstrate why differences in law, or applicable facts, compel a result different than the

12 transferee MDL court has already found with respect to the same issues. See, e.g., In re Worldcom,

13 Inc. Sec. Litig., No. 02 Civ.3288 DLC, 2003 WL 21357026, at *1 (S.D.N.Y. June 11, 2003)

14 (requiring plaintiffs to “show cause” why previously-issued orders in an MDL should not apply to

15 their newly-filed cases as well). Specifically, Plaintiffs assert five causes of action: two RICO

16 claims already upheld at the motion to dismiss and summary judgment stages in the MDL;5 a

17 public nuisance claim upheld at the motion to dismiss and summary judgment stages in the MDL;6

18 and California Unfair Competition Law and False Advertising Law claims upheld by a California

19 court presiding over substantially similar proceedings brought by the Counties of Santa Clara,

20

21

22

23
   5
       Nat’l Prescription Opiate Litig., 2018 WL 6628898 (motion to dismiss); Nat’l Prescription
24 Opiate  Litig., 2019 WL 4279233 (summary judgment).
25 6 Nat’l Prescription Opiate Litig., 2018 WL 6628898 (motion to dismiss); Nat’l Prescription
   Opiate Litig., 406 F. Supp. 3d 672 (summary judgment). While public nuisance is a creature of
26 statute law and therefore differs somewhat from state to state, to the extent California public
27 Given thatlaw
   nuisance       varies from Ohio public nuisance law, California law is only more plaintiff friendly.
               the public nuisance allegations in the Ohio case survived a Rule 12(b)(6) motion, they
28 would certainly meet the lower bar for surviving a similar motion under California law.
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                         -7-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 13 of 26




 1 Orange, and Los Angeles, and the City of Oakland.7 The international Defendants’ motions to

 2 dismiss for lack of personal jurisdiction were also denied by the MDL.8

 3            To the extent Defendants believe these rulings should be revisited, they should be required

 4 to identify at the beginning of any motion to dismiss filed in this Court the changes or extraordinary

 5 circumstances that justify revisiting the existing rulings. This procedure honors the role of the

 6 transferee court in an MDL proceeding and will substantially reduce the burden on the Court and

 7 the parties. David F. Herr, Annotated Manual for Complex Litigation §20.133 (4th ed. May 2019

 8 Update) (citing Stanley A. Weigel, The Judicial Panel on Multidistrict Litigation, Transferor

 9 Courts and Transferee Courts, 78 F.R.D. 575, 577 (J.P.M.L. 1978) (“If transferor judges were

10 permitted to upset rulings of transferee judges, the result would be an undermining of the purpose

11 and usefulness of transfer under Section 1407 for coordinated or consolidated pretrial proceedings

12 because those proceedings would then lack the finality (at the trial court level) requisite to the

13 convenience of witnesses and parties and to efficient conduct of actions.”))). Reinventing the

14 wheel by permitting Defendants to move to dismiss on issues that have already been resolved is

15 improper and wasteful. See 15 Charles Alan Wright & Arthur R. Miller, Federal Practice and

16 Procedure §3867 (4th ed. Aug. 2019 Update) (“[E]xceptions to the law of the case principle should

17 be especially rare in these circumstances, because refusal to follow the previous ruling would result

18 in the sort of piecemeal decision making that MDL centralization is intended to avoid.”); McKay

19 v. Novartis Pharm. Corp., 751 F.3d 694, 705 (5th Cir. 2014) (“[t]he law of the case doctrine

20 requires attention to the special authority granted to the multidistrict transferee judge and ensures

21 that transferor courts respect the transferee court’s decisions”) (citation omitted).

22

23   7
       Minute Order at 2, People v. Purdue Pharma L.P., No. 30-2014-00725287-CU-BT-CXC (Cal
   Super  Ct., Orange Cty. Feb. 13, 2018), ECF No. 984; Minute Order at 3, People v. Purdue Pharma
24 L.P., No.   30-2014-00725287-CU-BT-CXC (Cal Super Ct., Orange Cty. Jan. 26, 2018), ECF No.
   964.
25
   8
               Nat’l Prescription Opiate Litig., No. 1:17-md-02804, 2019 WL 3553892 (N.D. Ohio
26 Aug.In5,re2019).    Notably, Plaintiffs sought discovery necessary to prove jurisdiction over these
   entities at trial, but their motions for such discovery were denied. This is one, non San Francisco-
27 specific area for which       Plaintiffs will need additional discovery in this action from certain
   Defendants.
28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                       -8-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 14 of 26




 1            Under law-of-the-case principles, the rulings of an MDL court presumptively govern with

 2 respect to common issues and are subject to reconsideration only in extraordinary circumstances

 3 involving changed law or facts or manifest injustice. See generally Everett v. Pitt Cty. Bd. of

 4 Educ., 788 F.3d 132, 142 (4th Cir. 2015) (“Once a court has established law of the case, ‘it must

 5 be followed in all subsequent proceedings in the same case in the trial court or on a later appeal

 6 . . . unless: (1) a subsequent trial produces substantially different evidence, (2) controlling

 7 authority has since made a contrary decision of law applicable to the issue, or (3) the prior decision

 8 was clearly erroneous and would work manifest injustice.’”) (quoting United States v. Aramony,

 9 166 F.3d 655, 661 (4th Cir. 1999)).

10            Accordingly, Plaintiffs propose that by April 10, 2020, Defendants file one 50-page

11 omnibus motion to dismiss raising only those issues not previously addressed in the MDL.

12 Plaintiffs request an order requiring the motion to state at the outset: (1) that each issue raised as a

13 basis for dismissal is either novel and not covered by holdings in the MDL; or (2) to the extent

14 related to an issue previously addressed in the MDL, what changed or extraordinary circumstances

15 permit them to revisit law of the case and compel a determination of that issue different from that

16 already rendered in the MDL. Plaintiffs further propose that they file a 50-page omnibus

17 opposition and that Defendants file a 20-page omnibus reply in accordance with the schedule set

18 forth below. Plaintiffs further request that the Court avoid duplicative briefing by allowing

19 incorporation of similar arguments made in the MDL by reference.9

20            B.         Discovery Will Be Circumscribed
21            The FAC narrowed the claims and relief sought, and discovery should be limited

22 accordingly. Generally speaking, Plaintiffs seek: (a) the forward-looking costs of abatement of

23 the public nuisance in San Francisco caused by opioids; (b) civil penalties and injunctive relief

24 tethered to Defendants’ violations occurring within San Francisco of the Unfair Competition Law

25

26   9
       Plaintiffs note, however, that to the extent any Defendant seeks to file a motion to dismiss for
   lack of personal jurisdiction, jurisdictional discovery may need to be conducted before a ruling can
27 be issued.  That fact has nothing to do with the coronavirus, but is instead a result of Defendants’
   ongoing  delays  and refusals to comply with discovery orders issued in the MDL.
28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                         -9-
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 15 of 26




 1 and False Advertising Law; and (c) limited remedies under RICO. A large volume of discovery

 2 has already been exchanged in the MDL that will bear on these issues. Further productions in the

 3 MDL are also forthcoming. Thus, at this time, Plaintiffs anticipate that discovery here will target:

 4 (i) sales marketing activity in San Francisco; (ii) suspicious order monitoring and diversion in and

 5 around San Francisco; (iii) activities of opioid front groups and key opinion leaders and the effect

 6 on practices in San Francisco; (iv) facts relevant to personal jurisdiction over certain foreign

 7 Defendant parent corporations; and (v) expert analyses and opinions regarding the effects of the

 8 opioid crisis on San Francisco. See ECF No. 67 at 3.

 9            In their response to Plaintiffs’ Proposed Case Schedule, however, Defendants

10 mischaracterize the discovery burden by addressing numerous categories of past damages reflected

11 in Plaintiffs’ year-old Fact Sheet filed in the MDL, which, as noted above, Plaintiffs will amend

12 in due course. See ECF Nos. 66, 66-2. In the FAC, Plaintiffs limited the past damages they seek

13 to only those categories Judge Polster upheld as recoverable under RICO.

14            Nor is Defendants’ estimate of the number of City departments that should be subject to

15 discovery reflective of the claims at issue or the relief sought through them. It is undoubtedly true

16 that the opioid epidemic has had a profound impact on San Francisco, but litigation of this case

17 does not require the attention of 42 City departments, as Defendants contend. See ECF No. 133.

18 at 6 n.9. Certain departments that Defendants identified surely will offer relevant discovery – for

19 example, the Department of Public Health, Department of Homelessness and Supportive Services,

20 Police Department, Fire Department, Sheriff’s Department, and Adult Probation. Many others

21 within Defendants’ list, however, offer very limited relevant information at best or only

22 information that is cumulative to that of the departments that are core to this litigation. Just to

23 begin, discovery should not be necessary from the Child Support Services, Department of Children

24 Youth and Families, County Clerk, District Attorney, Environmental Department, Housing

25 Authority, Human Rights Commission, Public Defender, Office of Short Term Rentals, Office of

26 Economic and Workforce Development, Office of Public Finance, Veterans Affairs Commission,

27 and Superior Court, among others. Plaintiffs are prepared to work collaboratively with Defendants

28 to prioritize discovery into the departments that are most relevant.
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                     - 10 -
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 16 of 26




 1            Finally, Plaintiffs have serious concerns about Defendants’ intention to take voluminous

 2 third-party discovery. See ECF No. 133 at 9-13. Plaintiffs expect Defendants will meet and confer

 3 before propounding third-party discovery, especially because it is unclear why Defendants will

 4 require discovery from so many public health agencies, professional regulatory authorities,

 5 insurance providers, professional organizations, and healthcare providers.              Not including

 6 Defendants’ allusion to innumerable healthcare providers, from whom discovery is not

 7 proportional, Defendants referenced at least 30 third-party entities. The Court should not allow

 8 Defendants to employ third-party discovery to, in essence, trace the history of every single opioid

 9 prescription filled in San Francisco. Plaintiffs will, in good faith, seek to understand Defendants’

10 purported need for discovery from each third party that Defendants identify, but Plaintiffs are

11 firmly of the view that the core of what will be required to prove and defend this case resides with

12 Plaintiffs and Defendants, with extant but limited need for third-party discovery.

13            C.         Much Can Be Done to Advance This Important Case, Even in These
                         Uncertain Times
14
              Notwithstanding the complications that the COVID-19 pandemic imposes, there is much
15
     that can be done now, as Defendants themselves recognize. For example, Plaintiffs have already
16
     acknowledged that there may be some discrete legal issues unique to San Francisco’s case that
17
     have not been resolved in the MDL and that may be the subject of briefing pursuant to Rule 12 in
18
     this case. ECF No. 67 at 2. Plaintiffs agree that such briefing can and should be submitted without
19
     delay. See ECF No. 133 at 16 (noting that “briefing on motions to dismiss the FAC” “should
20
     proceed”).
21
              To be clear, though, Plaintiffs do not concede that Defendants are entitled to re-raise every
22
     issue under the sun. Indeed, as noted above, this Court has already stated its intention “not [to]
23
     review or alter any of” the “rulings [that] have already been entered in the MDL litigation.” ECF
24
     No. 114 (Feb. 26, 2020 Hr’g Tr.) at 9:5-9. This is consistent with well-established MDL practice.
25
     See David F. Herr, Multidistrict Litigation Manual §10.5 (May 2019 Update) (“The transferor
26
     court . . . receives the cases in the condition they are in at the time of remand. Decisions that have
27
     been made in the case continue to apply unless circumstances change warranting their
28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                        - 11 -
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 17 of 26




 1 modification. The decisions made by the transferee court are considered ‘law of the case.’”); MDL

 2 ECF No. 3052 (Evidentiary Order) (same). Thus, Plaintiffs propose a briefing schedule that allows

 3 the parties to bring motions to dismiss of unresolved issues commencing in short order.

 4            Plaintiffs also agree that certain discovery tasks can proceed swiftly. Plaintiffs are prepared

 5 to begin serving their document requests by April 1, 2020, as Defendants propose, and further

 6 submit that any disagreement as to the scope of such requests – including, e.g., attorney meet-and-

 7 confers and the submission of remaining disputes to Magistrate Judge Corley – can be resolved in

 8 the manner prescribed in the Federal and Local Rules without any added delay. As an initial

 9 matter, Plaintiffs propose that Defendants may together serve 25 total requests for production on

10 Plaintiffs and Plaintiffs can serve up to 10 requests for production on each Defendant family. The

11 parties can meet and confer with respect to additional discovery limitations and submit them in

12 their renewed proposed discovery and trial schedules to be submitted in 30 days or raise with the

13 Magistrate Judge if needed.

14            Finally, while some discovery may legitimately take longer than Plaintiffs initially

15 anticipated due to the COVID-19 pandemic, some documents can and should be produced without

16 delay. Specifically, Defendants are under an obligation to produce in the MDL all opioid related

17 “documents . . . that they produce in any court case, government investigation or government

18 hearing.” MDL ECF No. 2576 at 3-4 (noting that “documents produced in (for example) State-

19 court cases will also be relevant to the Track Two cases and to other MDL cases that will follow”).

20 To the extent Defendants have not yet fully complied with this directive, they should be ordered

21 to do so, and to continue doing so as additional productions are made in other litigations or

22 investigations. Because these documents have been (or will have been) gathered, formatted, and

23 reviewed for privilege, there is no reason why these productions should be disrupted or delayed by

24 pandemic-related complications. Relatedly, production of Walgreens’ dispensing data relevant to

25 San Francisco should proceed as well.

26            Discovery can also continue, to the extent it can be conducted remotely. Plaintiffs agree

27 the parties can exchange opening discovery requests and meet and confer about the scope of those

28 requests in the coming month. Plaintiffs concede that the coronavirus crisis is affecting their ability
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                          - 12 -
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 18 of 26




 1 to interview possible custodians and identify sources of documents relevant to this litigation, but

 2 the crisis has not halted those efforts. Indeed, much of that work has been underway for months,

 3 and it continues now. And Defendants are subject to ongoing and preexisting obligations to

 4 produce documents that have already been identified and produced in related litigation.

 5            D.         Partial Case Management Schedule
 6            In light of the issues identified above, Plaintiffs modify their prior discovery schedule and

 7 identify the following case management schedule. The schedule is similar to Defendants’ proposal

 8 except that it adjusts the deadline for Plaintiffs’ oppositions to motions to dismiss and Defendants’

 9 replies thereto by a week so that Plaintiffs have a full 30 days to respond. Plaintiffs request 30

10 days to propose additional dates governing the dates for discovery to trial, once more information

11 about the likely impact of COVID-19 on the litigation schedule becomes available.

12                     Issue                       Defendants’ Proposal           Plaintiffs’ Proposal
      Parties may serve limited document          April 1, 2020                  April 1, 2020
13    requests
      Motions to dismiss (limited to issues       April 17, 2020                 April 17, 2020
14    not previously resolved)
      Oppositions to motions to dismiss           May 8, 2020                    May 15, 2020
15    Replies in support of motions to            May 22, 2020                   May 29, 2020
      dismiss
16
     III.     CONCLUSION
17
              For the foregoing reasons, Plaintiffs respectfully request that the Court adopt Plaintiffs’
18
     schedule set forth above; require omnibus briefs as specified above and limited to 50, 50 and 20
19
     pages for motions, oppositions and replies, respectively; allow Plaintiffs’ Fact Sheet, which
20
     Plaintiffs will amend, to substitute as initial disclosures as it did in the MDL with a date for
21
     amendment to be determined after 30 days; allow the parties to commence service of document
22
     requests limited at this early stage to 25 total requests for production on Plaintiffs by all Defendants
23

24

25

26

27

28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                          - 13 -
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 19 of 26




 1 collectively, and 10 requests for production by Plaintiffs on each Defendant family; and allow the

 2 parties to submit renewed proposed discovery and trial schedules in 30 days, on April 24, 2020.

 3    DATED: March 25, 2020                       Respectfully submitted,

 4                                                ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
 5                                                AELISH M. BAIG
                                                  MATTHEW S. MELAMED
 6                                                HADIYA K. DESHMUKH

 7
                                                                 s/ Aelish M. Baig
 8                                                               AELISH M. BAIG
 9                                                Post Montgomery Center
                                                  One Montgomery Street, Suite 1800
10
                                                  San Francisco, CA 94104
11                                                Telephone: 415/288-4545
                                                  415/288-4534 (fax)
12                                                aelishb@rgrdlaw.com
                                                  mmelamed@rgrdlaw.com
13                                                hdeshmukh@rgrdlaw.com

14                                                DENNIS J. HERRERA
                                                  City Attorney
15                                                RONALD P. FLYNN
                                                  YVONNE R. MERE
16                                                OWEN J. CLEMENTS
17                                                SARA J. EISENBERG
                                                  JAIME M. HULING DELAYE
18                                                Deputy City Attorneys
                                                  Fox Plaza
19                                                1390 Market Street, Sixth Floor
                                                  San Francisco, CA 94102
20                                                Telephone: 415/554-3944
                                                  415/437-4644 (fax)
21                                                owen.clements@sfcityatty.org
22                                                ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
23                                                PAUL J. GELLER
                                                  MARK J. DEARMAN
24
                                                  DOROTHY P. ANTULLIS
25                                                120 East Palmetto Park Road, Suite 500
                                                  Boca Raton, FL 33432
26                                                Telephone: 561/750-3000
                                                  561/750-3364 (fax)
27                                                pgeller@rgrdlaw.com
                                                  mdearman@rgrdlaw.com
28                                                dantullis@rgrdlaw.com
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                                  - 14 -
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 20 of 26




 1
                                           ROBBINS GELLER RUDMAN
 2                                           & DOWD LLP
                                           THOMAS E. EGLER
 3                                         CARISSA J. DOLAN
                                           655 West Broadway, Suite 1900
 4                                         San Diego, CA 92101
                                           Telephone: 619/231-1058
 5
                                           619/231-7423 (fax)
 6                                         tome@rgrdlaw.com
                                           cdolan@rgrdlaw.com
 7
                                           LIEFF, CABRASER, HEIMANN
 8                                           & BERNSTEIN, LLP
                                           ELIZABETH J. CABRASER
 9                                         RICHARD M. HEIMANN
                                           KEVIN R. BUDNER
10                                         MICHAEL LEVIN-GESUNDHEIT
                                           275 Battery Street, 29th Floor
11                                         San Francisco, CA 94111-3339
                                           Telephone: 415/956-1000
12
                                           415/956-1008 (fax)
13                                         ecabraser@lchb.com
                                           rheimann@lchb.com
14                                         kbudner@lchb.com
                                           mlevin@lchb.com
15
                                           LIEFF, CABRASER, HEIMANN
16                                           & BERNSTEIN, LLP
                                           PAULINA DO AMARAL
17                                         250 Hudson Street, 8th Floor
                                           New York, NY 10013
18                                         Telephone: 212/355-9500
                                           212/355-9592 (fax)
19
                                           pdoamaral@lchb.com
20
                                           RENNE PUBLIC LAW GROUP
21                                         LOUISE RENNE
                                           350 Sansome Street, Suite 300
22                                         San Francisco, CA 94104
                                           Telephone: 415/848-7240
23                                         415/848-7230 (fax)
                                           lrenne@publiclawgroup.com
24

25

26

27

28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                             - 15 -
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 21 of 26




 1
                                           ANDRUS ANDERSON LLP
 2                                         JENNIE LEE ANDERSON
                                           AUDREY SIEGEL
 3                                         155 Montgomery Street, Suite 900
                                           San Francisco, CA 94104
 4                                         Telephone: 415/986-1400
                                           415/986-1474 (fax)
 5
                                           jennie@andrusanderson.com
 6                                         audrey.siegel@andrusanderson.com

 7                                         SANFORD HEISLER SHARP, LLP
                                           KEVIN SHARP
 8                                         611 Commerce Street, Suite 3100
                                           Nashville, TN 37203
 9                                         Telephone: 615/434-7000
                                           615/434-7020 (fax)
10                                         ksharp@sanfordheisler.com
11                                         SANFORD HEISLER SHARP, LLP
                                           EDWARD CHAPIN
12
                                           655 West Broadway, Suite 1700
13                                         San Diego, CA 92101
                                           Telephone: 619/577-4253
14                                         619/577-4250 (fax)
                                           echapin2@sanfordheisler.com
15
                                           CASEY GERRY SCHENK FRANCAVILLA
16                                           BLATT & PENFIELD LLP
                                           DAVID S. CASEY, JR.
17                                         GAYLE M. BLATT
                                           ALYSSA WILLIAMS
18                                         110 Laurel Street
                                           San Diego, CA 92101-1486
19                                         Telephone: 619/238-1811
20                                         619/544-9232 (fax)
                                           dcasey@cglaw.com
21                                         gmb@cglaw.com
                                           awilliams@cglaw.com
22
                                           WEITZ & LUXENBERG P.C.
23                                         ELLEN RELKIN
                                           PAUL PENNOCK
24                                         700 Broadway
                                           New York, NY 10003
25                                         Telephone: 212/558-5500
                                           212/344-5461 (fax)
26                                         erelkin@weitzlux.com
27                                         ppennock@weitzlux.com

28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                               - 16 -
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 22 of 26




 1                                         WEITZ & LUXENBERG P.C.
                                           MELINDA DAVIS NOKES
 2                                         1880 Century Park East
                                           Los Angeles, CA 90067
 3                                         Telephone: 310/247-0921
                                           310/786-9927 (fax)
 4                                         mnokes@weitzlux.com
 5
                                           Attorneys for Plaintiffs The City and County of
 6                                         San Francisco, California and The People of the
                                           State of California, acting by and through San
 7                                         Francisco City Attorney Dennis J. Herrera

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ REPLY REGARDING PROPOSED DISCOVERY SCHEDULE –
     CASE NO. 3:18-cv-07591-CRB                                                          - 17 -
     4826-3614-2776.v1
     Case 3:18-cv-07591-CRB Document 135 Filed 03/25/20 Page 23 of 26




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on March 25, 2020, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and

 5 I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                       s/ Aelish M. Baig
                                                         AELISH M. BAIG
 8
                                                         ROBBINS GELLER RUDMAN
 9                                                              & DOWD LLP
                                                         Post Montgomery Center
10                                                       One Montgomery Street, Suite 1800
                                                         San Francisco, CA 94104
11                                                       Telephone: 415/288-4545
                                                         415/288-4534 (fax)
12                                                       E-mail: aelishb@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ PROPOSED DISCOVERY SCHEDULE – CASE NO. 3:18-cv-07591-CRB
     4826-3614-2776.v1
3/25/2020      Case 3:18-cv-07591-CRB Document 135        Filed 03/25/20 Page 24 of 26
                                                     CAND-ECF-

Mailing Information for a Case 3:18-cv-07591-CRB City and County of San Francisco et al v. Purdue
Pharma L.P. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Scott Manzoor Ahmad
      SAhmad@winston.com

      Jennie Lee Anderson
      jennie@andrusanderson.com,Danielle.Kidd@andrusanderson.com,joann.pham@andrusanderson.com,elizabeth.lyons@andrusanderson.com,audrey.siegel@andrusande

      Dorothy P. Antullis
      dantullis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Aelish Marie Baig
      AelishB@rgrdlaw.com,mmelamed@rgrdlaw.com,mbacci@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Sarah Jane Bily
      SBily@winston.com

      Gayle M Blatt
      gmb@cglaw.com

      Steven J. Boranian
      sboranian@reedsmith.com,drothschild@reedsmith.com

      Stephen Brody
      sbrody@omm.com,steve-brody-4796@ecf.pacerpro.com

      Kevin R. Budner
      kbudner@lchb.com,tlim@lchb.com

      Elizabeth J. Cabraser
      ecabraser@lchb.com

      Elizabeth Joan Cabraser
      ecabraser@lchb.com,mtashima@lchb.com,abertram@lchb.com,jremuszka@lchb.com

      David S. Casey , Jr
      dcasey@cglaw.com,camille@cglaw.com,sleonard@cglaw.com,jdavis@cglaw.com

      Jennifer Machlin Cecil
      jcecil@winston.com,ecf_sf@winston.com,jen-machlin-cecil-9607@ecf.pacerpro.com

      Edward D. Chapin
      echapin2@sanfordheisler.com,fsalazar@sanfordheisler.com,jalvarez@sanfordheisler.com

      Owen J. Clements
      owen.clements@sfcityatty.org,catheryn.daly@sfcityatty.org

      James M Davis
      jdavis@cglaw.com,vicki@cglaw.net

      Cari K. Dawson
      cari.dawson@alston.com,kate.smith@alston.com

      Mark Dearman
      mdearman@rgrdlaw.com,e_file_sd@rgrdlaw.com,MDearman@ecf.courtdrive.com,e_file_fl@rgrdlaw.com

      Mark J. Dearman
      mdearman@rgrdlaw.com

      Hadiya Khan Deshmukh
      hdeshmukh@rgrdlaw.com

      Joshua David Dick
      jdick@gibsondunn.com,tmotichka@gibsondunn.com

      Carissa Jasmine Dolan
      cdolan@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Thomas Edward Egler
      tome@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Sara Jennifer Eisenberg
      sara.eisenberg@sfcityatty.org,john.cote@sfcityatty.org,alison.wong.lambert@sfcityatty.org,martina.hassett@sfcityatty.org,yvonne.mere@sfcityatty.org,catheryn.daly@

      Tiffany Rose Ellis
      tellis@weitzlux.com,nhryczyk@weitzlux.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?902487447319691-L_1_0-1                                                                                           1/3
3/25/2020               Case 3:18-cv-07591-CRB Document 135   Filed 03/25/20 Page 25 of 26
                                                         CAND-ECF-
      Christopher Blair Essig
      CEssig@swinston.com

      Wendy West Feinstein
      wendy.feinstein@morganlewis.com,tammy.miller@morganlewis.com,picalendaring@morganlewis.com,tamara.giulianelli@morganlewis.com

      Paul J. Geller
      pgeller@rgrdlaw.com,swinkles@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Patricia Camille Guerra
      camille@cglaw.com

      August P. Gugelmann
      august@smllp.law,august@ecf.courtdrive.com

      Richard Martin Heimann
      rheimann@lchb.com

      Kelsey John Helland
      khelland@gibsondunn.com,dgriffin@gibsondunn.com,amoser@gibsondunn.com,wloegering@gibsondunn.com

      Dennis J. Herrera
      cityattorney@sfcityatty.org,brittany.feitelberg@sfcityatty.org

      Zachary Hill
      zachary.hill@morganlewis.com,wendy.feinstein@morganlewis.com,rebecca.hillyer@morganlewis.com,evan.jacobs@morganlewis.com

      Jaime Marie Huling Delaye
      jaime.hulingdelaye@sfcityatty.org,alison.wong.lambert@sfcityatty.org,martina.hassett@sfcityatty.org,catheryn.daly@sfcityatty.org

      Traci Janelle Irvin
      traci.irvin@ropesgray.com,courtalert@ropesgray.com

      Sarah Barr Johansen
      sjohansen@reedsmith.com,aswenson@reedsmith.com

      Timothy William Knapp
      tknapp@kirkland.com

      Amy Jean Laurendeau
      alaurendeau@omm.com,amy-laurendeau-9969@ecf.pacerpro.com,sstewart@omm.com

      Michael Ian Levin-Gesundheit
      mlevin@lchb.com

      Jennifer Gardner Levy
      jennifer.levy@kirkland.com

      Charles Coleman Lifland
      clifland@omm.com,charles-lifland-4890@ecf.pacerpro.com

      John David Lombardo
      John.Lombardo@arnoldporter.com,guadalupe.saldana@arnoldporter.com,ecalendar@arnoldporter.com,William.Costley@arnoldporter.com

      Amy Lucas
      alucas@omm.com,amy-lucas-1835@ecf.pacerpro.com

      Enu A Mainigi
      emainigi@wc.com

      Matthew Seth Melamed
      mmelamed@rgrdlaw.com,e_file_SD@rgrdlaw.com

      Yvonne Rosil Mere
      yvonne.mere@sfcityatty.org,martina.hassett@sfcityatty.org

      Andrew Miller
      amiller@sanfordheisler.com

      Sean OLeary Morris
      sean.morris@arnoldporter.com,edocketscalendaring@arnoldporter.com,vincent.esparza@arnoldporter.com,stacie.james@arnoldporter.com,rebecca.mcnew@arnoldpor

      Melinda Davis Nokes
      mnokes@weitzlux.com,lschultz@weitzlux.com,rcerci@weitzlux.com,dsavours@weitzlux.com

      Paul F. Novak
      pnovak@weitzlux.com,cgarcia@weitzlux.com,nhryczyk@weitzlux.com

      Michael Alexander Onufer
      michael.onufer@kirkland.com

      Louise Hornbeck Renne
      lrenne@publiclawgroup.com,kbeaton@publiclawgroup.com,RPLG-docket@publiclawgroup.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?902487447319691-L_1_0-1                                                                                  2/3
3/25/2020                Case 3:18-cv-07591-CRB Document 135   Filed 03/25/20 Page 26 of 26
                                                          CAND-ECF-
      Nathan E. Shafroth
      nshafroth@cov.com,rvantassell@cov.com,ktrempy@cov.com,echiulos@cov.com,rlu@cov.com,isaac-chaput-8316@ecf.pacerpro.com,ncutright@cov.com

      Audrey Claire Siegel
      audrey.siegel@andrusanderson.com

      Reid Smith
      RFSmith@winston.com

      Elizabeth Anne Sperling
      elizabeth.sperling@alston.com,annie.yu@alston.com

      Karl Anton Stampfl
      karl.stampfl@kirkland.com

      Charles Joseph Stevens
      cstevens@gibsondunn.com,smaruschak@gibsondunn.com

      Sabrina Heron Strong
      sstrong@omm.com,sabrina-strong-4823@ecf.pacerpro.com

      Edward W. Swanson
      ed@smllp.law,AmyMcGugian@ecf.courtdrive.com,ed@ecf.courtdrive.com,britt@ecf.courtdrive.com

      Russell E Taylor
      rtaylor@fbm.com

      Rocky C. Tsai
      rocky.tsai@ropesgray.com,CourtAlert@RopesGray.com

      Richard Allen VanDuzer
      rvanduzer@fbm.com,jamante@fbm.com,calendar@fbm.com

      Neelum Jane Wadhwani
      nwadhwani@wc.com,CardinalWVParalegals@wc.com

      Donna Marie Welch
      dwelch@kirkland.com

      Alyssa M Williams
      awilliams@cglaw.com

      Sonya Diane Winner
      swinner@cov.com,calsbury@cov.com

      Carl Brandon Wisoff
      bwisoff@fbm.com,mzappas@fbm.com,calendar@fbm.com

      Douglas R. Young
      dyoung@fbm.com,calendar@fbm.com

      Paulina do Amaral
      pdoamaral@lchb.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Paul                 Laprairie
Andrus Andersonl LLP
155 Montgomery Street, 900
San Francisco, CA 94104




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?902487447319691-L_1_0-1                                                                                                  3/3
